Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a power transmission circuit disposed on a second surface of the housing, the second surface being opposite to the first surface; and a processor configured to: control the light generator to output a light, wherein an external electronic device moves to a predetermined position based on the outputted light” in view of the other limitations as called for in independent claim 1; the limitation of “an emblem disposed on a first surface of the housing, the emblem being configured to assist with moving an external electronic device to a predetermined position for wireless charging; a power transmission circuit disposed on a second surface of the housing, the second surface being opposite to the first surface” in view of the other limitations as called for in independent claim 9; and the limitation of “a power transmission circuit disposed in the bottom tray; and a processor configured to: control to cause the bottom tray to be positioned inside the host device; control the light generator to output a light, wherein an external electronic device moves to a predetermined position based on the outputted light; control to cause the bottom tray to be positioned outside the host device before the external electronic device moves to the predetermined position” in view of the other limitations as called for in independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849